            Case 4:20-cv-01099-LPR Document 26 Filed 09/01/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

EQUAL EMPLOYMENT OPPORTUNITY                          )
COMMISSION,                                           )
                                                      )
PLAINTIFF                                             )
                                                      )
And                                                   )       CASE NO. 4:20-CV-01099 LPR
                                                      )
BRENDA LAWSON and TRUDY RICKARD                       )
                                                      )
PLAINTIFF INTERVENORS                                 )
                                                      )
v.                                                    )
                                                      )
KROGER LIMITED PARTNERSHIP I                          )
d/b/a KROGER STORE 625                                )
                                                      )
DEFENDANT                                             )


                               AGREED PROTECTIVE ORDER

       On this 1st day of September, 2021, the Court reviewed the Joint Motion for Protective

Order, and for good cause shown makes the following Order:

       1.       Confidential Information, as defined in this order, and obtained by Plaintiff and/or

Plaintiff Intervenors from Defendant in this action or obtained from Plaintiff and/or Plaintiff

Intervenors by Defendant or obtained by or on behalf of any third party, shall be used only for the

purpose of this litigation and for no other purpose whatsoever and shall not be given, shown, made

available, or communicated in any way to anyone except Qualified Persons, as herein defined.

       2.       Confidential Information means:

                a)     Salary or other pay information, time records, personnel records, medical

                       records, training materials, corporate policies or records not available to the
            Case 4:20-cv-01099-LPR Document 26 Filed 09/01/21 Page 2 of 4




                       general public, trade secrets, and other information the confidentiality or

                       privacy of which is protected by statute or other law.

                b)     Notwithstanding the foregoing, Confidential Information shall not include

                       information that is publicly known or publicly available prior to being

                       disclosed, furnished or submitted in this litigation. Counsel shall not use the

                       confidentiality designation except where counsel has a good faith belief that

                       the documentation/information meets the criteria of this paragraph and is

                       consistent with the intent of this Order. For example, and without limitation,

                       counsel shall not use the confidential designation for tactical purposes, or

                       otherwise to gain advantage in this litigation or to conceal or encumber non-

                       sensitive information.

       3.       Except with the prior written consent of Defendant, Plaintiff and/or Plaintiff

Intervenors, or pursuant to further Orders of this Court on motion with notice to counsel for

Defendant, Plaintiff and/or Plaintiff Intervenors, no Confidential Information may be disclosed to

any person other than “Qualified Persons” who shall be defined to include the Court, court

personnel, Plaintiff, Plaintiff Intervenors, Defendant, any current or future counsel of record for

Defendant, Plaintiff, and/or Plaintiff Intervenors in this action, and secretaries, paraprofessional

assistants, experts, court reporters, and other employees of such counsel who would be actively

engaged in assisting counsel in connection with this action.

       4.       If and to the extent the parties disagree on whether a document contains

Confidential Information, a discovery motion must not be filed until counsel has made a good faith

effort to resolve the discovery dispute. Upon the filing of such motion, a response should be filed




                                                  2
            Case 4:20-cv-01099-LPR Document 26 Filed 09/01/21 Page 3 of 4




promptly. A conference call will be scheduled to resolve such matters if the Court deems it

necessary.

       5.       At the conclusion of this action, including all appeals:

                a)     Upon request by a party, Plaintiff Intervenors and Defendant (or their

                       counsel) shall take all reasonable steps necessary to reclaim all Confidential

                       Information, including correspondence, memoranda, notes or any other

                       documents embodying such information, in whole or in part.

                b)     Plaintiff will destroy all confidential information at the end of the

                       designated time period required by statute.

                c)     All Qualified Persons are enjoined from disclosing in any manner any

                       Confidential Information obtained during the course of this proceeding.

       6.       This Order, insofar as it restricts the disclosure in any way and use of Confidential

Information, shall continue to be binding through and after the conclusion of this litigation for one

year. Notwithstanding, this Order’s restrictions on the disclosure in any way and use of

Confidential Information by Plaintiff shall continue to be binding until Plaintiff’s destruction of

the Confidential Information at the end of the designated time period required by statute or for five

years following the conclusion of this litigation.

       7.       Fourteen days before filing any document(s) designated as containing Confidential

Information, the filing party shall notify the other parties of their intention to file the document(s).

The Parties shall meet and confer in good faith as to whether the document(s) contain Confidential

Information and if the document(s) can be practicably be redacted to protect the Confidential

Information. Before filing, the parties should redact any Confidential Information if practicable. If

redaction is impractical or there is a dispute regarding whether the information is Confidential, the



                                                     3
            Case 4:20-cv-01099-LPR Document 26 Filed 09/01/21 Page 4 of 4




party seeking protection will file a Motion to Seal the document(s) within ten days of receiving

notice of the anticipated filing from the filing party. Only the Court, Court personnel, Plaintiff,

Plaintiff Intervenor, Defendant, and their counsel, if any, shall have access to the sealed record in

this proceeding until further Order of this Court. Until the Court rules on the Motion to Seal, the

filing party shall not file the document(s) containing Confidential Information publically.

       8.       This order does not apply to testimony given or exhibits used at trial. If a party

wishes for Confidential Information mentioned or used in trial to be shielded from the public (at

trial or in the trial record), the party desiring such treatment must make a motion closer to trial.

       It is so ordered.



                                                                                       __
                                               LEE P. RUDOFSKY
                                               UNITED STATES DISTRICT JUDGE




                                                  4
